In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00409-CV


                        IN THE INTEREST OF A.J.R., A CHILD

                          On Appeal from the 223rd District Court
                                    Gray County, Texas
              Trial Court No. 37,116, Honorable Phil N. Vanderpool, Presiding

                                     April 16, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Through his attorney, Jaime Resendiz has filed a motion to voluntarily dismiss

the appeal. Without passing on the merits of the case, we grant the motion pursuant to

Texas Rule of Appellate Procedure 42.1(a) and dismiss the appeal. Having dismissed

the appeal at the party’s request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.


                                                        Per Curiam